                           Case 5:17-cv-07305-EJD Document 167 Filed 10/31/19 Page 1 of 6



               1       Todd K. Boyer, Bar No. 203132
                       todd.boyer@bakermckenzie.com
               2       BAKER & McKENZIE LLP
                       600 Hansen Way
               3       Palo Alto, CA 94304
                       Telephone: +1 650 856 2400
               4       Facsimile: +1 650 856 9299
               5       Caroline A. Pham, State Bar No. 305080
                       caroline.pham@bakermckenzie.com
               6       BAKER & McKENZIE LLP
                       Two Embarcadero Center, 11th Floor
               7       San Francisco, CA 94111
                       Telephone: +1 415 576 3078
               8       Facsimile: +1 415 576 3099
               9       Attorney for Defendant
                       APPLE INC.
             10

             11                                    UNITED STATES DISTRICT COURT

             12                                   NORTHERN DISTRICT OF CALIFORNIA

             13        RAJA KANNAN,                                   Case No. 5:17-cv-07305-EJD (VKD)
             14                      Plaintiff,                       DEFENDANT APPLE INC.’S
                                                                      RESPONSE TO PLAINTIFF’S “JOINT
             15               v.                                      DISCOVERY BRIEF” [DKT 165-1]
                                                                      AND ADMINISTRATIVE MOTION
             16        APPLE INC.,                                    FOR LEAVE TO FILE EXHIBITS
             17                      Defendant.                       Complaint Filed:   December 26, 2017
                                                                      FAC Filed:         May 10, 2018
             18                                                       SAC Filed:         October 19, 2018
             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                                                         Case No 5:17-cv-07305-EJD
Baker & McKenzie LLP
   600 Hansen Way      DEFENDANT APPLE INC.’S RESPONSE TO PLAINTIFF’S “JOINT DISCOVERY BRIEF” [DKT 165-1] AND
 Palo Alto, CA 94304
   +1 650 856 2400                     ADMINISTRATIVE MOTION FOR LEAVE TO FILE EXHIBITS
                               Case 5:17-cv-07305-EJD Document 167 Filed 10/31/19 Page 2 of 6



               1       I.        INTRODUCTION

               2                 Pursuant to Local Rule 7-11, Apple respectfully requests that the Court allow it to file exhibits

               3       that Plaintiff’s counsel refused to file as part of the “Discovery Letter Brief re Apple’s Failure To

               4       Comply with September 25 Order” (hereinafter “Joint Discovery Brief”) [Dkt 165-1] on the grounds

               5       that Plaintiff unilaterally filed the Joint Discovery Brief without Apple’s consent, that the exhibits are

               6       directly relevant to Apple’s position and fall within the scope of the Court’s Standing Order related to

               7       discovery disputes. Furthermore, Apple objects to Plaintiff’s counsel’s attestation that the she had

               8       Apple’s permission to file the Joint Discovery Brief, and that her statement that “Pursuant to Civil

               9       L.R. 5-1(i)(3), I, Karen E. Ford, hereby attest that concurrence in the filing of this document has been

             10        obtained from each of the other signatories” is not true.             As noted in Plaintiff’s statement

             11        accompanying the Joint Discovery Brief [Dkt. 165], the parties have met and conferred on the issue

             12        raised in this motion and Plaintiff will not stipulate to allow the filing of the exhibits referenced in the

             13        Joint Discovery Brief.

             14        II.       BACKGROUND

             15                  A.     Apple’s Proposed Exhibits Are Critical To The Discovery Dispute At Issue In
                                        the Joint Discovery Brief.
             16

             17                  As set forth in the attached declaration of Todd K. Boyer, on October 30, 2019, the parties had

             18        drafted a joint brief which Plaintiff entitled “DISCOVERY LETTER BRIEF Apple’s Failure to

             19        Comply with September 25 Order” filed as Dkt. No. 165-1.” As part of Apple’s portion of the brief,

             20        Apple provided five exhibits to Plaintiff’s counsel to file with Apple’s portion of the Joint Discovery

             21        Brief. See Boyer Decl., ¶ A, B.) Plaintiff’s counsel deliberately omitted Apple’s exhibits from the

             22        Joint Discovery Brief and filed it without informing Apple that she would be filing it without Apple’s

             23        exhibits because she had unilaterally determined that they “violate[d] the Standing Order.”

             24                  In the Joint Discovery Brief, Plaintiff claims that Apple did not comply with the Court’s

             25        September 25 Order related to Apple providing evidence that it will rely upon related to Plaintiff’s

             26        misconduct. In the Joint Discovery Brief [Dkt 165-1], Apple set forth the timeline regarding this

             27        discovery dispute, including that Apple’s investigation into Plaintiff’s misconduct was delayed based

             28        on his repeated representations to Apple and this Court that he had nothing to do with development of
                                                                         1                         Case No 5:17-cv-07305-EJD
Baker & McKenzie LLP
   600 Hansen Way           DEFENDANT APPLE INC.’S RESPONSE TO PLAINTIFF’S “JOINT DISCOVERY BRIEF” [DKT 165-1] AND
 Palo Alto, CA 94304
   +1 650 856 2400                          ADMINISTRATIVE MOTION FOR LEAVE TO FILE EXHIBITS
                            Case 5:17-cv-07305-EJD Document 167 Filed 10/31/19 Page 3 of 6



               1       any commercial software application outside of his work at Apple.

               2              The five exhibits Apple intended to submit with the Joint Discovery Brief are critically relevant

               3       to Apple’s position taken in the Joint Discovery Brief, in that they show that Plaintiff appears to have

               4       been deliberately misleading the Court and Apple regarding his involvement in application

               5       development, and has repeatedly informed this Court that he had nothing to do with application

               6       development while working at Apple. These repeated misrepresentations have caused delay in Apple

               7       obtaining documents and to prepare a witness relative to Apple’s contentions as to whether Plaintiff

               8       violated any of Apple’s policies as it has been stonewalled by Plaintiff from obtaining documents

               9       relative to Plaintiff’s development of applications outside of his job duties at Apple. Developing

             10        applications for the Apple’s app store (or any other online store among other things) outside of an

             11        employee’s official duties is prohibited under Apple’s policies.

             12               Most recently, Plaintiff was ordered by this Court to file a declaration under oath that he had

             13        nothing to do with application development while working at Apple, in which he stated:

             14                       “The only apps I developed during the time I have worked for Apple
                                      have been for Apple itself. My manager at Apple was well aware of this
             15                       work and it was part of my job. My app was adopted and used within
                                      Apple. This included SafeSHELL, SafeSQL & CR Logging Tool. I
             16                       produced documents I my [sic] possession concerning this app on
                                      September 9, 2019. These are all the documents I have concerning my
             17                       development of any app while employed at Apple.”
             18               (Declaration of Plaintiff, Dkt. No. 160, ¶ 2.)

             19               As noted in the Joint Discovery Brief, Plaintiff and Plaintiff’s counsel’s repeated assurances

             20        that he had nothing to do with application development outside of his official duties have led to

             21        Plaintiff not producing any documents related to his development of applications. As Apple has

             22        repeatedly advised Plaintiff and this Court, it believed that Plaintiff was in fact developing commercial

             23        applications outside of his official duties which may violate Apple’s policies and moved to compel

             24        production of these documents on two occasions. See Dkts. 110, 151. Plaintiff’s counsel, and now

             25        Plaintiff advised this Court that there were no documents as he did not develop any applications. See

             26        Dkt. No.., 110. p. 7:20-22; Dkt. No. 160, ¶ 2.)

             27               During the most recent review to provide documents responsive to Plaintiff’s Request for

             28        Production, Nos. 72-74, which sought documents that Apple would rely upon to support its contention
                                                                      2                        Case No 5:17-cv-07305-EJD
Baker & McKenzie LLP
   600 Hansen Way       DEFENDANT APPLE INC.’S RESPONSE TO PLAINTIFF’S “JOINT DISCOVERY BRIEF” [DKT 165-1] AND
 Palo Alto, CA 94304
   +1 650 856 2400                      ADMINISTRATIVE MOTION FOR LEAVE TO FILE EXHIBITS
                            Case 5:17-cv-07305-EJD Document 167 Filed 10/31/19 Page 4 of 6



               1       that Plaintiff violated Apple’s policies, Apple discovered a number of documents showing that

               2       Plaintiff had in fact had directly been involved in developing applications at Apple for his wife’s

               3       company, Tringio, LLC. Apple produced these documents to Plaintiff on October 29. In the “Joint

               4       Discovery Statement” Plaintiff claims that Apple is mischaracterizing these documents, but then does

               5       not allow the Court to make its own determination about the documents by unilaterally deciding not

               6       to present them to the Court.

               7              The first exhibit Apple intended to submit to Joint Discovery Brief is a signed 17-page

               8       document entitled “Software Consulting Agreement” between Tringio, LLC (allegedly Plaintiff’s

               9       wife’s company) and Kno, Inc. dated April 29, 2013. (Boyer Decl., Ex C). It is true that Plaintiff’s

             10        wife signed the document, but in Paragraph 3 b., of this agreement, Plaintiff is listed as a “Key Person”

             11        “essential to the Services offered” which is described in the Appendix A to the agreement. Paragraph

             12        3b states:

             13                        The parties agree that Raja Kannan is essential to the Services offered
                                       pursuant to this Agreement and should this person no longer be active
             14                        on Client's account or be employed by Consultant for whatever reason,
                                       Client shall have the right to terminate this Agreement on thirty (30)
             15                        days' written notice.
             16               Notably, Plaintiff’s work was so vital to this contract, that Kno had the “right to terminate” the

             17        agreement if Plaintiff was no longer working on the project. (Id.) The Services listed in the Agreement

             18        under the section “Design and Development of Knerd Fall” describe the design of an application

             19        similar to the Picture Hangman software application that Plaintiff claims was developed by his wife.

             20        Picture Hangman was a software application offered in Apple’s App store for iOS devices from

             21        Tringio, LLC.

             22               It appears that a few days after this agreement was signed, a log file on Plaintiff’s Apple owned

             23        computer indicates that Plaintiff had worked on the Knerd Fall game as there are at least 16 files that

             24        were worked on by user “rajakannan” on May 1 and May 2, 2013. Apple had proposed to submit this

             25        one page log file as another exhibit. (Boyer Decl., Ex. D.) In another document discovered and which

             26        Apple proposed to submit as an exhibit, Mr. Kannan is listed as an “Agent” for Tringio, LLC on a

             27        U.S. Postal Service Form. (Boyer Decl., Ex. E.)

             28               In yet another document that Apple proposed to submit, Mr. Kannan sought funding for the
                                                                     3                       Case No 5:17-cv-07305-EJD
Baker & McKenzie LLP
   600 Hansen Way       DEFENDANT APPLE INC.’S RESPONSE TO PLAINTIFF’S “JOINT DISCOVERY BRIEF” [DKT 165-1] AND
 Palo Alto, CA 94304
   +1 650 856 2400                      ADMINISTRATIVE MOTION FOR LEAVE TO FILE EXHIBITS
                              Case 5:17-cv-07305-EJD Document 167 Filed 10/31/19 Page 5 of 6



               1       Picture Hangman app through Kickstarter, and filed an appeal when it was denied. (Boyer Decl., Ex.

               2       F.) Throughout the Kickstarter application there are a number of references which state that Mr.

               3       Kannan “Picture Hangman Game for iPhone/iPod Touch & iPad By Raja Kannan.) Plaintiff’s

               4       Kickstarter application also includes links to the Picture Hangman apps on Apple’s App Store. The

               5       Kickstarter application document is 18 pages. Finally, as noted in the Joint Discovery Brief, Plaintiff

               6       himself appears on YouTube promoting the Picture Hangman application, introducing himself as

               7       “Raja” and asks for funding to advertise the app. See https://www.youtube.com/watch?v=tXZur9R6-

               8       Dw.1 Apple proposed to submit a one-page screenshot of this YouTube page as part of the Joint

               9       Discovery Brief. (Boyer Decl., Ex. G.)

             10                 All of these documents are critical to Apple’s position in the Joint Discovery Brief as it shows

             11        that Apple was diligent in conducting its investigation of potential misconduct by Plaintiff, but that it

             12        had been stonewalled by Plaintiff and his counsel’s repeated assurances that Plaintiff had nothing to

             13        do with application development. Had Apple not recently discovered these files, which are clearly

             14        responsive to Apple’s repeated requests for information related to his involvement in application

             15        development and should have been produced months ago, Apple would have been forced to rely on

             16        Plaintiff’s misrepresentations. Furthermore, the late discovery of these files has prejudiced Apple as

             17        it is unable to subpoena records from Kno Inc. or Kickstarter due to the rapidly impending close of

             18        discovery. Apple will seek relief related to these recently discovered documents through another

             19        motion.

             20                 B.     Plaintiff’s Counsel Unilaterally Excluded Apple’s Exhibits And Filed The Joint
                                       Statement Without Apple’s Permission.
             21

             22                 Plaintiff’s counsel objected to Apple’s exhibits and sought permission to file the Joint

             23        Discovery Brief without the exhibits. (See Boyer Decl., Ex. A). As Plaintiff had objected to the

             24        submission of Apple’s exhibits in the past and noted the objections within the brief, Apple’s counsel

             25        informed Plaintiff’s counsel that no consent would be given to file the Joint Brief without the exhibits.

             26        (See Boyer Decl., ¶ 2, 3, Ex. A, B.) Apple’s counsel advised Plaintiff’s counsel that if she had specific

             27        1
                        This video has been posted since June 25, 2012 and is not in Apple’s possession. Apple will also
                       note that should this video suddenly disappear from YouTube, Apple address such disappearance
             28
                       with the Court.                                   4                      Case No 5:17-cv-07305-EJD
Baker & McKenzie LLP
   600 Hansen Way          DEFENDANT APPLE INC.’S RESPONSE TO PLAINTIFF’S “JOINT DISCOVERY BRIEF” [DKT 165-1] AND
 Palo Alto, CA 94304
   +1 650 856 2400                         ADMINISTRATIVE MOTION FOR LEAVE TO FILE EXHIBITS
                              Case 5:17-cv-07305-EJD Document 167 Filed 10/31/19 Page 6 of 6



               1       concerns about the documents, that Apple would not object to them being filed under seal. (Id.) In

               2       the past, Plaintiff’s counsel has objected to Apple including exhibits as part of the Joint Statement

               3       process and noted the objections within the brief. (See e.g., Dkt No. 141, p. 10, footnote; Dkt. No.

               4       151, p. ,4 footnote and p. 8:27-28).

               5               However, without informing Apple’s counsel that pshe would proceed with filing without

               6       Apple’s exhibits, Plaintiff’s counsel unilaterally filed the Joint Discovery Brief, and attested that Apple

               7       had given her permission to do so. (See Dkt. No. 165-1, p. 12; Boyer Decl., ¶ 4.)

               8       III.    CONCLUSION
               9               Apple respectfully requests this Court allow it to file the exhibits referenced in its portion of

             10        the Joint Discovery Dispute.

             11
                        Dated: October 31, 2019                                BAKER & MCKENZIE LLP
             12

             13
                                                                               By: /s/ Todd K. Boyer
             14                                                                   Todd K. Boyer
                                                                                  Caroline Pham
             15                                                                   Attorney for Defendant
                                                                                  APPLE INC.
             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                                           5                          Case No 5:17-cv-07305-EJD
Baker & McKenzie LLP
   600 Hansen Way        DEFENDANT APPLE INC.’S RESPONSE TO PLAINTIFF’S “JOINT DISCOVERY BRIEF” [DKT 165-1] AND
 Palo Alto, CA 94304
   +1 650 856 2400                       ADMINISTRATIVE MOTION FOR LEAVE TO FILE EXHIBITS
